526 U.S. 589 (1999)
NEW JERSEY
v.
NEW YORK
No. 120, Orig.
Supreme Court of United States.
Decided May 21, 1998.
Decree entered May 17, 1999.
ON BILL OF COMPLAINT
Decree entered.
Opinion reported: 523 U. S. 767.

DECREE
The Court having exercised original jurisdiction over this controversy between two sovereign States; the issues raised having been heard in an evidentiary proceeding before the Special Master appointed by the Court; the Court having heard argument on the Final Report of the Special Master and the exceptions filed by the state parties; the Court having issued its opinion on the issues raised in the exceptions, which is reported at 523 U. S. 767 (1998); and the Special Master having submitted his Report Upon Recommittal;
It Is Hereby Ordered, Adjudged, and Decreed as Follows:

I
The State of New Jersey's prayer that she be declared to be sovereign over the land filled portions of Ellis Island added by the Federal Government after 1834 is granted and the State of New York is enjoined from enforcing her laws or asserting sovereignty over the portions of Ellis Island that lie within the State of New Jersey's sovereign boundary as set forth in paragraph 4 of this decree.

II
The sovereign boundary between the State of New Jersey and the State of New York is as set forth in Article First of the Compact of 1834, enacted into law in both States and approved by Congress.


*590 III
The State of New York remains sovereign under Article Second of the Compact of 1834 of and over the original Ellis Island, to the low-water mark, and the pier area built on landfill, as the Island and pier were structured in 1834, as more particularly depicted on the 1857 United States Coast Survey of New York Harbor.

IV
The boundary between the two States on Ellis Island is as depicted on the map of Ellis Island, Showing Boundary Between States of New Jersey and New York, dated December 1, 1998, which is appended hereto, infra. The boundary between the two States, as depicted on the appended map, lies along the line described as follows:
Beginning at a point with North American Datum of 1983 (NAD83) metric coordinates of North 207 180.7849 (latitude North 40 degrees 41 minutes 54.92285 seconds) and East 188 879.9657 (longitude West 74 degrees 02 minutes 23.75137 seconds), said point being (a) South 45 degrees 42 minutes 50 seconds East along the northeasterly granite block wall of the Ferry Slip about 502 feet from the northwesterly terminus of said wall and thence being (b) North 46 degrees 39 minutes 35.7 seconds East about 10 feet to said point of beginning; thence the following courses and distances:
(1) N 42 degrees 10 minutes 59.1 seconds W, a distance of 61.150 feet to a point; thence
(2) N 45 degrees 24 minutes 54.6 seconds W, a distance of 60.990 feet to a point; thence
(3) N 46 degrees 23 minutes 49.9 seconds W, a distance of 1.813 feet to a point; thence
(4) N 45 degrees 33 minutes 03.3 seconds E, a distance of 9.193 feet to a point; thence
(5) N 45 degrees 42 minutes 35.4 seconds E, a distance of 24.972 feet to a point; thence
*591 (6) S 42 degrees 23 minutes 50.8 seconds E, a distance of 1.947 feet to a point; thence
(7) N 45 degrees 15 minutes 54.9 seconds E, a distance of 19.092 feet to a point; thence
(8) S 46 degrees 25 minutes 55.5 seconds E, a distance of 14.147 feet to a point; thence
(9) S 69 degrees 37 minutes 24.8 seconds E, a distance of 4.667 feet to a point; thence
(10) S 67 degrees 54 minutes 46.2 seconds E, a distance of 4.654 feet to a point; thence
(11) S 70 degrees 49 minutes 58.4 seconds E, a distance of 12.373 feet to a point; thence
(12) S 79 degrees 45 minutes 36.8 seconds E, a distance of 9.844 feet to a point; thence
(13) N 86 degrees 16 minutes 07.0 seconds E, a distance of 11.526 feet to a point; thence
(14) N 72 degrees 30 minutes 15.3 seconds E, a distance of 12.058 feet to a point; thence
(15) N 61 degrees 34 minutes 34.0 seconds E, a distance of 13.787 feet to a point; thence
(16) N 37 degrees 42 minutes 57.5 seconds E, a distance of 11.851 feet to a point; thence
(17) N 01 degrees 43 minutes 14.9 seconds E, a distance of 14.569 feet to a point; thence
(18) N 22 degrees 53 minutes 06.4 seconds W, a distance of 13.500 feet to a point; thence
(19) N 48 degrees 57 minutes 00.8 seconds W, a distance of 17.321 feet to a point; thence
(20) N 48 degrees 15 minutes 36.6 seconds W, a distance of 13.988 feet to a point; thence
(21) N 51 degrees 26 minutes 12.9 seconds W, a distance of 17.345 feet to a point; thence
(22) N 43 degrees 49 minutes 22.3 seconds W, a distance of 12.907 feet to a point; thence
(23) N 54 degrees 54 minutes 43.1 seconds W, a distance of 30.552 feet to a point; thence
*592 (24) N 70 degrees 20 minutes 46.2 seconds W, a distance of 26.016 feet to a point; thence
(25) N 49 degrees 23 minutes 55.3 seconds W, a distance of 10.372 feet to a point; thence
(26) N 05 degrees 34 minutes 48.6 seconds W, a distance of 10.927 feet to a point; thence
(27) N 00 degrees 17 minutes 59.9 seconds W, a distance of 11.938 feet to a point; thence
(28) N 23 degrees 17 minutes 40.4 seconds W, a distance of 14.698 feet to a point; thence
(29) N 53 degrees 00 minutes 04.3 seconds W, a distance of 11.113 feet to a point; thence
(30) N 57 degrees 55 minutes 46.1 seconds W, a distance of 11.654 feet to a point; thence
(31) N 63 degrees 34 minutes 20.5 seconds W, a distance of 11.655 feet to a point; thence
(32) N 70 degrees 09 minutes 45.4 seconds W, a distance of 10.498 feet to a point; thence
(33) N 64 degrees 39 minutes 53.0 seconds W, a distance of 15.628 feet to a point; thence
(34) N 42 degrees 57 minutes 16.5 seconds W, a distance of 9.906 feet to a point; thence
(35) N 20 degrees 46 minutes 20.1 seconds W, a distance of 9.693 feet to a point; thence
(36) N 24 degrees 35 minutes 59.2 seconds W, a distance of 11.411 feet to a point; thence
(37) N 18 degrees 46 minutes 40.9 seconds W, a distance of 9.902 feet to a point; thence
(38) N 00 degrees 00 minutes 00.0 seconds E, a distance of 12.938 feet to a point; thence
(39) N 05 degrees 54 minutes 22.1 seconds W, a distance of 10.933 feet to a point; thence
(40) N 16 degrees 33 minutes 01.3 seconds W, a distance of 13.823 feet to a point; thence
(41) N 33 degrees 24 minutes 44.2 seconds W, a distance of 14.301 feet to a point; thence
*593 (42) N 25 degrees 46 minutes 09.6 seconds W, a distance of 12.076 feet to a point; thence
(43) N 37 degrees 08 minutes 48.1 seconds W, a distance of 10.350 feet to a point; thence
(44) N 32 degrees 03 minutes 52.4 seconds W, a distance of 12.833 feet to a point; thence
(45) N 31 degrees 19 minutes 03.9 seconds W, a distance of 12.144 feet to a point; thence
(46) N 17 degrees 53 minutes 21.4 seconds W, a distance of 10.377 feet to a point; thence
(47) N 06 degrees 53 minutes 43.1 seconds W, a distance of 13.535 feet to a point; thence
(48) N 03 degrees 03 minutes 10.4 seconds E, a distance of 9.388 feet to a point; thence
(49) N 11 degrees 29 minutes 11.7 seconds W, a distance of 11.926 feet to a point; thence
(50) N 34 degrees 52 minutes 31.2 seconds W, a distance of 10.056 feet to a point; thence
(51) N 30 degrees 47 minutes 02.9 seconds W, a distance of 10.258 feet to a point; thence
(52) N 17 degrees 53 minutes 21.4 seconds W, a distance of 10.377 feet to a point; thence
(53) N 00 degrees 21 minutes 53.8 seconds W, a distance of 9.813 feet to a point; thence
(54) N 18 degrees 34 minutes 20.5 seconds W, a distance of 8.242 feet to a point; thence
(55) N 06 degrees 10 minutes 47.7 seconds W, a distance of 9.870 feet to a point; thence
(56) N 04 degrees 25 minutes 03.0 seconds W, a distance of 14.606 feet to a point; thence
(57) N 21 degrees 57 minutes 38.0 seconds W, a distance of 8.356 feet to a point; thence
(58) N 28 degrees 19 minutes 29.9 seconds W, a distance of 10.011 feet to a point; thence
(59) N 23 degrees 19 minutes 03.8 seconds W, a distance of 3.947 feet to a point; thence
*594 (60) N 24 degrees 12 minutes 42.3 seconds W, a distance of 10.211 feet to a point; thence
(61) N 09 degrees 17 minutes 00.8 seconds W, a distance of 13.173 feet to a point; thence
(62) N 26 degrees 15 minutes 31.2 seconds E, a distance of 10.454 feet to a point; thence
(63) N 48 degrees 14 minutes 50.4 seconds E, a distance of 12.483 feet to a point; thence
(64) S 87 degrees 53 minutes 19.2 seconds E, a distance of 13.572 feet to a point; thence
(65) S 64 degrees 54 minutes 13.5 seconds E, a distance of 10.905 feet to a point; thence
(66) S 68 degrees 55 minutes 21.0 seconds E, a distance of 12.861 feet to a point; thence
(67) S 70 degrees 10 minutes 04.3 seconds E, a distance of 12.159 feet to a point; thence
(68) S 59 degrees 59 minutes 42.3 seconds E, a distance of 10.248 feet to a point; thence
(69) S 65 degrees 02 minutes 32.3 seconds E, a distance of 10.961 feet to a point; thence
(70) S 56 degrees 22 minutes 33.9 seconds E, a distance of 15.011 feet to a point; thence
(71) S 65 degrees 01 minutes 07.5 seconds E, a distance of 12.135 feet to a point; thence
(72) S 72 degrees 23 minutes 43.3 seconds E, a distance of 13.639 feet to a point; thence
(73) N 72 degrees 50 minutes 17.1 seconds E, a distance of 13.344 feet to a point; thence
(74) N 77 degrees 08 minutes 45.2 seconds E, a distance of 9.552 feet to a point; thence
(75) S 86 degrees 40 minutes 12.7 seconds E, a distance of 17.217 feet to a point; thence
(76) S 66 degrees 15 minutes 01.8 seconds E, a distance of 10.242 feet to a point; thence
(77) S 71 degrees 54 minutes 34.2 seconds E, a distance of 9.863 feet to a point; thence
*595 (78) S 87 degrees 15 minutes 26.6 seconds E, a distance of 10.449 feet to a point; thence
(79) S 54 degrees 29 minutes 54.5 seconds E, a distance of 11.516 feet to a point; thence
(80) S 57 degrees 20 minutes 20.7 seconds E, a distance of 8.686 feet to a point; thence
(81) S 47 degrees 36 minutes 48.0 seconds E, a distance of 10.662 feet to a point; thence
(82) S 43 degrees 13 minutes 26.2 seconds E, a distance of 11.407 feet to a point; thence
(83) S 45 degrees 24 minutes 22.8 seconds E, a distance of 12.463 feet to a point; thence
(84) S 63 degrees 26 minutes 05.8 seconds E, a distance of 10.482 feet to a point; thence
(85) S 63 degrees 56 minutes 07.2 seconds E, a distance of 12.802 feet to a point; thence
(86) S 68 degrees 51 minutes 36.6 seconds E, a distance of 10.051 feet to a point; thence
(87) S 83 degrees 55 minutes 39.2 seconds E, a distance of 11.816 feet to a point; thence
(88) S 87 degrees 14 minutes 27.2 seconds E, a distance of 10.387 feet to a point; thence
(89) S 47 degrees 05 minutes 24.6 seconds E, a distance of 12.117 feet to a point; thence
(90) S 33 degrees 17 minutes 23.9 seconds E, a distance of 12.412 feet to a point; thence
(91) S 36 degrees 11 minutes 13.6 seconds E, a distance of 11.538 feet to a point; thence
(92) S 62 degrees 43 minutes 23.7 seconds E, a distance of 13.501 feet to a point; thence
(93) S 84 degrees 13 minutes 03.4 seconds E, a distance of 9.926 feet to a point; thence
(94) S 71 degrees 39 minutes 48.0 seconds E, a distance of 11.523 feet to a point; thence
(95) S 45 degrees 21 minutes 45.5 seconds E, a distance of 13.966 feet to a point; thence
*596 (96) S 37 degrees 11 minutes 27.6 seconds E, a distance of 15.613 feet to a point; thence
(97) S 63 degrees 45 minutes 09.6 seconds E, a distance of 15.122 feet to a point; thence
(98) S 70 degrees 24 minutes 57.6 seconds E, a distance of 13.798 feet to a point; thence
(99) S 59 degrees 24 minutes 14.4 seconds E, a distance of 16.700 feet to a point; thence
(100) S 60 degrees 38 minutes 32.1 seconds E, a distance of 13.768 feet to a point; thence
(101) S 48 degrees 52 minutes 16.5 seconds E, a distance of 11.782 feet to a point; thence
(102) S 80 degrees 54 minutes 35.0 seconds E, a distance of 12.659 feet to a point; thence
(103) S 83 degrees 25 minutes 05.0 seconds E, a distance of 13.086 feet to a point; thence
(104) S 79 degrees 49 minutes 56.0 seconds E, a distance of 11.683 feet to a point; thence
(105) S 85 degrees 36 minutes 04.7 seconds E, a distance of 13.038 feet to a point; thence
(106) S 81 degrees 54 minutes 20.0 seconds E, a distance of 14.204 feet to a point; thence
(107) N 90 degrees 00 minutes 00.0 seconds E, a distance of 9.375 feet to a point; thence
(108) S 80 degrees 20 minutes 42.1 seconds E, a distance of 15.279 feet to a point; thence
(109) S 47 degrees 58 minutes 47.4 seconds E, a distance of 16.153 feet to a point; thence
(110) S 23 degrees 55 minutes 21.0 seconds E, a distance of 9.094 feet to a point; thence
(111) S 38 degrees 34 minutes 09.6 seconds E, a distance of 18.546 feet to a point; thence
(112) S 30 degrees 17 minutes 47.2 seconds E, a distance of 12.885 feet to a point; thence
(113) S 13 degrees 08 minutes 27.9 seconds E, a distance of 16.494 feet to a point; thence
*597 (114) S 05 degrees 16 minutes 03.7 seconds E, a distance of 17.700 feet to a point; thence
(115) S 17 degrees 09 minutes 57.4 seconds E, a distance of 12.494 feet to a point; thence
(116) S 45 degrees 00 minutes 00.0 seconds E, a distance of 4.419 feet to a point; thence
(117) S 18 degrees 43 minutes 50.9 seconds E, a distance of 11.483 feet to a point; thence
(118) S 15 degrees 34 minutes 21.2 seconds E, a distance of 11.873 feet to a point; thence
(119) S 28 degrees 42 minutes 40.4 seconds E, a distance of 14.181 feet to a point; thence
(120) S 41 degrees 33 minutes 09.4 seconds E, a distance of 11.024 feet to a point; thence
(121) S 56 degrees 56 minutes 54.8 seconds E, a distance of 10.887 feet to a point; thence
(122) S 45 degrees 24 minutes 12.5 seconds E, a distance of 12.551 feet to a point; thence
(123) S 42 degrees 16 minutes 25.3 seconds E, a distance of 13.937 feet to a point; thence
(124) S 59 degrees 20 minutes 23.7 seconds E, a distance of 12.134 feet to a point; thence
(125) S 46 degrees 10 minutes 08.9 seconds E, a distance of 10.830 feet to a point; thence
(126) S 34 degrees 45 minutes 21.3 seconds E, a distance of 11.183 feet to a point; thence
(127) S 21 degrees 48 minutes 05.1 seconds E, a distance of 12.453 feet to a point; thence
(128) S 04 degrees 31 minutes 35.3 seconds W, a distance of 15.047 feet to a point; thence
(129) S 23 degrees 00 minutes 39.1 seconds E, a distance of 22.544 feet to a point; thence
(130) S 09 degrees 43 minutes 39.3 seconds E, a distance of 13.317 feet to a point; thence
(131) S 02 degrees 45 minutes 32.8 seconds W, a distance of 20.774 feet to a point; thence
*598 (132) S 02 degrees 54 minutes 27.9 seconds W, a distance of 19.713 feet to a point; thence
(133) S 11 degrees 36 minutes 10.4 seconds E, a distance of 16.780 feet to a point; thence
(134) S 24 degrees 37 minutes 24.8 seconds E, a distance of 13.200 feet to a point; thence
(135) S 27 degrees 06 minutes 38.6 seconds E, a distance of 14.675 feet to a point; thence
(136) S 23 degrees 53 minutes 42.6 seconds E, a distance of 10.801 feet to a point; thence
(137) S 39 degrees 13 minutes 03.4 seconds E, a distance of 7.018 feet to a point; thence
(138) S 18 degrees 39 minutes 13.1 seconds E, a distance of 10.357 feet to a point; thence
(139) S 09 degrees 11 minutes 48.0 seconds W, a distance of 6.648 feet to a point; thence
(140) S 78 degrees 18 minutes 38.3 seconds W, a distance of 5.553 feet to a point; thence
(141) S 89 degrees 32 minutes 03.1 seconds W, a distance of 7.688 feet to a point; thence
(142) N 58 degrees 58 minutes 45.6 seconds W, a distance of 10.794 feet to a point; thence
(143) N 61 degrees 57 minutes 19.1 seconds W, a distance of 7.577 feet to a point; thence
(144) N 62 degrees 20 minutes 12.3 seconds W, a distance of 8.750 feet to a point; thence
(145) N 60 degrees 15 minutes 18.4 seconds W, a distance of 7.054 feet to a point; thence
(146) N 60 degrees 42 minutes 51.3 seconds W, a distance of 13.544 feet to a point; thence
(147) S 65 degrees 42 minutes 51.0 seconds W, a distance of 11.245 feet to a point; thence
(148) S 32 degrees 24 minutes 24.0 seconds W, a distance of 8.513 feet to a point; thence
(149) S 36 degrees 24 minutes 59.0 seconds E, a distance of 9.475 feet to a point; thence
*599 (150) S 67 degrees 50 minutes 01.2 seconds W, a distance of 5.467 feet to a point; thence
(151) S 66 degrees 40 minutes 56.2 seconds W, a distance of 3.947 feet to a point; thence
(152) S 73 degrees 02 minutes 40.9 seconds W, a distance of 5.358 feet to a point; thence
(153) S 82 degrees 11 minutes 37.0 seconds W, a distance of 7.822 feet to a point; thence
(154) S 75 degrees 34 minutes 45.2 seconds W, a distance of 9.035 feet to a point; thence
(155) S 54 degrees 44 minutes 03.2 seconds W, a distance of 10.717 feet to a point; thence
(156) S 87 degrees 27 minutes 47.7 seconds W, a distance of 9.885 feet to a point; thence
(157) S 71 degrees 24 minutes 08.2 seconds W, a distance of 13.914 feet to a point; thence
(158) S 71 degrees 06 minutes 50.1 seconds W, a distance of 15.061 feet to a point; thence
(159) S 83 degrees 21 minutes 17.0 seconds W, a distance of 12.962 feet to a point; thence
(160) S 65 degrees 16 minutes 21.7 seconds W, a distance of 10.459 feet to a point; thence
(161) S 87 degrees 31 minutes 20.6 seconds W, a distance of 13.012 feet to a point; thence
(162) N 86 degrees 13 minutes 02.5 seconds W, a distance of 15.158 feet to a point; thence
(163) S 83 degrees 50 minutes 33.1 seconds W, a distance of 15.150 feet to a point; thence
(164) N 86 degrees 04 minutes 18.1 seconds W, a distance of 14.597 feet to a point; thence
(165) N 73 degrees 38 minutes 51.4 seconds W, a distance of 10.878 feet to a point; thence
(166) N 71 degrees 39 minutes 48.0 seconds W, a distance of 11.523 feet to a point; thence
(167) N 60 degrees 04 minutes 59.0 seconds W, a distance of 12.907 feet to a point; thence
*600 (168) N 36 degrees 49 minutes 18.7 seconds W, a distance of 14.912 feet to a point; thence
(169) N 44 degrees 13 minutes 20.2 seconds W, a distance of 9.768 feet to a point; thence
(170) N 36 degrees 01 minutes 38.5 seconds W, a distance of 11.051 feet to a point; thence
(171) N 21 degrees 30 minutes 05.2 seconds W, a distance of 8.867 feet to a point; thence
(172) N 77 degrees 42 minutes 17.0 seconds W, a distance of 9.979 feet to a point; thence
(173) N 84 degrees 45 minutes 45.1 seconds W, a distance of 7.531 feet to a point; thence
(174) N 61 degrees 55 minutes 39.0 seconds W, a distance of 9.563 feet to a point; thence
(175) N 29 degrees 24 minutes 45.0 seconds W, a distance of 10.690 feet to a point; thence
(176) N 80 degrees 08 minutes 03.1 seconds W, a distance of 5.836 feet to a point; thence
(177) N 72 degrees 52 minutes 01.2 seconds W, a distance of 8.698 feet to a point; thence
(178) N 85 degrees 37 minutes 20.1 seconds W, a distance of 13.101 feet to a point; thence
(179) S 88 degrees 52 minutes 55.8 seconds W, a distance of 12.815 feet to a point; thence
(180) N 90 degrees 00 minutes 00.0 seconds W, a distance of 4.313 feet to a point; thence
(181) S 49 degrees 21 minutes 03.9 seconds W, a distance of 8.155 feet to a point; thence
(182) S 46 degrees 39 minutes 35.7 seconds W, a distance of 99.169 feet to the point and place of beginning.

V
The Court retains jurisdiction to entertain such further proceedings, enter such orders, and issue such writs as may from time to time be considered necessary or desirable to *601 give proper force and effect to this Decree or to effectuate the rights of the parties.

VI
The States of New Jersey and New York shall share equally in the compensation for the Special Master and his assistants, and for expenses of this litigation incurred by the Special Master in this controversy.
[Ellis Island Boundary map follows this page.]
*602